Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.		Claims 1-15 are pending.

Drawings
3.		The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the second transistor and second capacitor of claim 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
4.		In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 and 7-8 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kim et al. (US Patent Application Publication 2015/0220299), herein after referred to as Kim.
Regarding independent claim 1, Kim discloses a semiconductor device (abstract) comprising: 
a first housing (Figure 2A reference first body part 211.); 
a second housing (Figure 2A reference second body part 213.); 
a hinge (Figure 2A reference hinge coupling first body part 211 and second body part 213 as described in paragraph [0133]. Please note paragraph [0133] states by referencing the second body part as reference numeral 214 but later described the second body part as 213.); and 
a display panel overlapping with the first housing and the second housing, the display panel comprising a first display region overlapping with the first housing and a second display region overlapping with the second housing (Figure 2A reference first body part 211 with corresponding overlapping first display 212 and second body part 213 with corresponding overlapping second display 214.), 
wherein first image data is output to the first display region, 
wherein second data is output to the second display region, and 
wherein the first image data and the second image data are different from each other (Paragraph [0133] describes display information through at least a portion of the first display 212 or second display 214. Paragraph [0105] describes the content as images for respective first and second displays (151 and 153 corresponding to 212 and 214) as having the same source or different objects (different) in terms of size, shape, brightness, luminance, color, saturation, sharpness, transparency, gamma, resolution, contrast ration, viewing angle, color reproducibility, color temperature, tone linearity, data scanning speed, or contrast.).
Regarding independent claim 2, Kim discloses a semiconductor device (abstract) comprising: 
a first housing (Figure 2A reference first body part 211.); 
a second housing (Figure 2A reference second body part 213.); 
a hinge (Figure 2A reference hinge coupling first body part 211 and second body part 213 as described in paragraph [0133]. Please note paragraph [0133] states by referencing the second body part as reference numeral 214 but later described the second body part as 213.); and 
a display panel overlapping with the first housing and the second housing, the display panel comprising a first display region overlapping with the first housing and a second display region overlapping with the second housing (Figure 2A reference first body part 211 with corresponding overlapping first display 212 and second body part 213 with corresponding overlapping second display 214.), 
wherein a level of luminance and color tones of the first display region and the second display region are individually set (Paragraph [0133] describes display information through at least a portion of the first display 212 or second display 214 (individually set). Paragraph [0105] describes the content as images for respective first and second displays (151 and 153 corresponding to 212 and 214) as having the same source or different objects in terms of size, shape, brightness, luminance, color, saturation, sharpness, transparency, gamma, resolution, contrast ration, viewing angle, color reproducibility, color temperature, tone linearity, data scanning speed, or contrast.).
Regarding independent claim 3, Kim discloses a semiconductor device (abstract) comprising: 
a plurality of sensors (Paragraph [0133] describes a hinge sensor and paragraph [0087] describes another sensor for input/output interface.)
a first housing (Figure 2A reference first body part 211.); 
a second housing (Figure 2A reference second body part 213.); 
a hinge (Figure 2A reference hinge coupling first body part 211 and second body part 213 as described in paragraph [0133]. Please note paragraph [0133] states by referencing the second body part as reference numeral 214 but later described the second body part as 213.); and 
a display panel overlapping with the first housing and the second housing, the display panel comprising a first display region overlapping with the first housing and a second display region overlapping with the second housing (Figure 2A reference first body part 211 with corresponding overlapping first display 212 and second body part 213 with corresponding overlapping second display 214.), 
wherein data output to a first display element in the first display region and date output to a second display element in the first region are different from each other (Paragraph [0133] describes display information through at least a portion of the first display 212 or second display 214. Paragraph [0105] describes the content as images for respective first and second displays (151 and 153 corresponding to 212 and 214) as having the same source or different objects (different) in terms of size, shape, brightness, luminance, color, saturation, sharpness, transparency, gamma, resolution, contrast ration, viewing angle, color reproducibility, color temperature, tone linearity, data scanning speed, or contrast.).
Regarding claim 7, Kim discloses the semiconductor device according to claim 1, wherein the first image data and the second image data are generated in accordance with an angle formed between the first housing and the second housing (Paragraph [0125] describes to dynamically change at least one of sharpness, luminosity, contrast, or color of the first or second display in response to a bending or hinge operation.).
Regarding claim 8, Kim discloses the semiconductor device according to claim 2, wherein the level of luminance and the color tones of the first display region and the second display region are set in accordance with an angle formed between the first housing and the second housing (Paragraph [0125] describes to dynamically change at least one of sharpness, luminosity, contrast, or color of the first or second display in response to a bending or hinge operation.).

Claim Rejections - 35 USC § 103
5.		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-6 and 9-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim view of Shiba et al. (US Patent Application Publication 2004/0258866), herein after referred to as Shiba.
Regarding claim 4, Kim discloses the semiconductor device according to claim 1, 
Kim does not specifically disclose further comprising: a plurality of retention circuits comprising a first transistor and a first capacitor, wherein a channel formation region of the first transistor comprises a metal oxide.
Shiba discloses a plurality of retention circuits comprising a first transistor and a first capacitor, wherein a channel formation region of the first transistor comprises a metal oxide (Figure 1 reference memories 8 and 9 as a TFT and variable resistor however figure 1 additionally depicts an LC capacitor.).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Kim’s display with the known technique of a plurality of retention circuits comprising a first transistor and a first capacitor, wherein a channel formation region of the first transistor comprises a metal oxide yielding the predictable results of producing high-quality images capable of reducing power consumption as disclosed by Shiba (paragraph [0002]).
Regarding claim 5, Kim discloses the semiconductor device according to claim 2, 
Kim does not specifically disclose further comprising: a plurality of retention circuits comprising a first transistor and a first capacitor, wherein a channel formation region of the first transistor comprises a metal oxide.
Shiba discloses a plurality of retention circuits comprising a first transistor and a first capacitor, wherein a channel formation region of the first transistor comprises a metal oxide (Figure 1 reference memories 8 and 9 as a TFT and variable resistor however figure 1 additionally depicts an LC capacitor.).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Kim’s display with the known technique of a plurality of retention circuits comprising a first transistor and a first capacitor, wherein a channel formation region of the first transistor comprises a metal oxide yielding the predictable results of producing high-quality images capable of reducing power consumption as disclosed by Shiba (paragraph [0002]).
Regarding claim 6, Kim discloses the semiconductor device according to claim 3, 
Kim does not specifically disclose further comprising: a plurality of retention circuits comprising a first transistor and a first capacitor, wherein a channel formation region of the first transistor comprises a metal oxide.
Shiba discloses a plurality of retention circuits comprising a first transistor  and a first capacitor, wherein a channel formation region of the first transistor comprises a metal oxide (Figure 1 reference memories 8 and 9 as a TFT and variable resistor however figure 1 additionally depicts an LC capacitor.).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Kim’s display with the known technique of a plurality of retention circuits comprising a first transistor and a first capacitor, wherein a channel formation region of the first transistor comprises a metal oxide yielding the predictable results of producing high-quality images capable of reducing power consumption as disclosed by Shiba (paragraph [0002]).
Regarding claim 9, Shiba discloses the semiconductor device according to claim 6, further comprising: a frame memory (Paragraph [0075] describes retention circuits in the form of frame memories.) comprising a plurality of memory cells (Figure 6 reference pixels 41.), each of the plurality of memory cells comprising a second transistor (Figure 6 reference driving TFT 51) and a second capacitor (Figure 6 reference OLED 50 described in paragraph [0075] to be controlled via capacitance.), wherein the second transistor is configured to control charging and discharging of the second capacitor (Paragraph [0075] describes TFT 51 to drive the OLED.), and wherein a channel formation region of the second transistor comprises a metal oxide (Figure 6 reference driving TFT 51 is a transistor which inherently comprises a metal oxide.).
Regarding claim 10, Kim discloses the semiconductor device according to claim 7. 
Kim does not specifically disclose further comprising: a first controller; and a second controller, wherein the second controller is configured to generate a timing signal, and wherein a register is configured to store a parameter for generating the timing signal in the second controller.
Shiba discloses further comprising: a first controller; and a second controller, wherein the second controller is configured to generate a timing signal, and wherein a register is configured to store a parameter for generating the timing signal in the second controller (Paragraph [0133] reference timing control circuit and power supply circuit. Paragraph [0130] describes a general purpose memory MM.).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Kim’s display with the known technique of a first controller; and a second controller, wherein the second controller is configured to generate a timing signal, and wherein a register is configured to store a parameter for generating the timing signal in the second controller yielding the predictable results of circuit functions for display an image including producing high-quality images capable of reducing power consumption as disclosed by Shiba (paragraphs [0002] and [0133]).
Regarding claim 11, Kim discloses the semiconductor device according to claim 8. 
Kim does not specifically disclose further comprising: a first controller; and a second controller, wherein the second controller is configured to generate a timing signal, and wherein a register is configured to store a parameter for generating the timing signal in the second controller.
Shiba discloses further comprising: a first controller; and a second controller, wherein the second controller is configured to generate a timing signal, and wherein a register is configured to store a parameter for generating the timing signal in the second controller (Paragraph [0133] reference timing control circuit and power supply circuit. Paragraph [0130] describes a general purpose memory MM.).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Kim’s display with the known technique of a first controller; and a second controller, wherein the second controller is configured to generate a timing signal, and wherein a register is configured to store a parameter for generating the timing signal in the second controller yielding the predictable results of circuit functions for display an image including producing high-quality images capable of reducing power consumption as disclosed by Shiba (paragraphs [0002] and [0133]).
Regarding claim 12, Shiba discloses the semiconductor device according to claim 10, wherein the first controller is configured to control power supply to the second controller (Paragraph [0133] reference timing control circuit and power supply circuit.).
Regarding claim 13, Shiba discloses the semiconductor device according to claim 11, wherein the first controller is configured to control power supply to the second controller (Paragraph [0133] reference timing control circuit and power supply circuit.).
Regarding claim 14, Shiba discloses the semiconductor device according to claim 12, further comprising a third controller, wherein the third controller is configured to receive a first signal from an optical sensor, and to generate, on the basis of the first signal, a second signal for performing processing in an image processing portion (Paragraph [0135] reference ambient light sensing for optimizing display luminance.).
Regarding claim 15, Shiba discloses the semiconductor device according to claim 13, further comprising a third controller, wherein the third controller is configured to receive a first signal from an optical sensor, and to generate, on the basis of the first signal, a second signal for performing processing in an image processing portion (Paragraph [0135] reference ambient light sensing for optimizing display luminance.).

Conclusion
6.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E LEIBY whose telephone number is (571)270-3142. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E LEIBY/Primary Examiner, Art Unit 2622